                                                                               1 NGUYEN LAWYERS, ALC
                                                                                 MINH T. NGUYEN, ESQ. (SBN 222405)
                                                                               2
                                                                                 email: minh@nguyenlawyers.com
                                                                               3 CHRISTINE J. GONONG, ESQ. (SBN 222443)
                                                                                 email: christine@nguyenlawyers.com
                                                                               4 3777 Long Beach Blvd., Third Floor                               JS-6
                                                                               5 Long Beach, CA 90807
                                                                               6 Tel.: (562) 283-5415 ❖ Fax: (562) 283-5416
                                                                               7 PERONA, LANGER, BECK, SERBIN & HARRISON
                                                                                 ALVIN CHANG, ESQ. (SBN 222620)
                                                                               8
                                                                                 email: alvinchang@plblaw.com
                                                                               9
                                                                                 THE LAW OFFICES OF LARRY H. PARKER, INC.
                                                                              10
                                                                                 JEFFREY R. BILLINGS, ESQ. (SBN 165229)
                                                                              11 email: jeff@larryhparker.com
                 (562) 283 5415 ˜ (562) 283 5416 [FAX] ˜ (855) NGUYEN L[AW]




                                                                                 MITCHELL P. BECK, ESQ. (SBN 292349)
                         3777 LONG BEACH BOULEVARD, THIRD FLOOR




                                                                              12 email: mpbeck@larryhparker.com
NGUYEN LAWYERS

                               LONG BEACH, CALIFORNIA 90807




                                                                              13
                                    A LAW CORPORATION




                                                                                 Attorneys for Plaintiff
                                                                              14 MELODY BLACK
                                                                              15
                                                                                                       UNITED STATES DISTRICT COURT
                                                                              16
                                                                              17         CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION

                                                                              18 MELODY BLACK,                             CASE NO.: 5:19-cv-00885-JFW-SHK
                                                                              19
                                                                                         Plaintiff,                        ORDER REGARDING REMAND
                                                                              20                                           TO STATE COURT
                                                                              21     vs.

                                                                              22 BRIAN ELLIOT WANZOR; CITY OF
                                                                              23 CLOVIS; CLOVIS POLICE
                                                                                 DEPARTMENT; CURRY COUNTY;
                                                                              24 AND DOES 1 TO 100, INCLUSIVE,
                                                                              25
                                                                                            Defendants.
                                                                              26
                                                                              27
                                                                              28

                                                                                                      ORDER REGARDING REMAND TO STATE COURT
                                                                               1                                           ORDER
                                                                               2         On December 11, 2019, the parties to the above-referenced action filed a
                                                                               3 Stipulation to Remand Removed Action. The Court having reviewed that stipulation
                                                                               4 and good cause appearing, orders as follows:
                                                                               5         1.     The parties’ stipulation is approved;
                                                                               6         2.     Central District of California case number 5:19-cv-00885-JFW-SHK,
                                                                               7 styled Melody Black at el v. Brian Elliott Wanzor et al. is hereby remanded to San
                                                                               8 Bernardino County Superior Court.
                                                                               9
                                                                              10         IT IS SO ORDERED.
                                                                              11
                 (562) 283 5415 ˜ (562) 283 5416 [FAX] ˜ (855) NGUYEN L[AW]




                                                                                   Dated: December 12, 2019                 __________________________________
                         3777 LONG BEACH BOULEVARD, THIRD FLOOR




                                                                              12                                                 Hon. John F. Walter
NGUYEN LAWYERS

                               LONG BEACH, CALIFORNIA 90807




                                                                              13                                                 United States District Judge
                                    A LAW CORPORATION




                                                                              14
                                                                              15
                                                                              16
                                                                              17
                                                                              18
                                                                              19
                                                                              20
                                                                              21
                                                                              22
                                                                              23
                                                                              24
                                                                              25
                                                                              26
                                                                              27
                                                                              28

                                                                                                           ORDER REGARDING REMAND TO STATE COURT
